EXHIBIT 10.52

 

THIRD AMENDMENT TO

HARVARD BIOSCIENCE, INC.

THIRD AMENDED AND RESTATED 2000 STOCK OPTION AND INCENTIVE PLAN

 

This Third Amendment to the Harvard Bioscience, Inc. Third Amended and Restated
2000 Stock Option and Incentive Plan (the “Plan”) is effective as of May 17,
2018 (the “Effective Date”).

 

Pursuant to the authorization and approval of the Board of Directors and
stockholders of Harvard Bioscience, Inc. in accordance with Section 17 of the
Plan, the Plan is hereby amended as follows, effective as of the Effective Date:

 

  1.

Section 3(a): The first sentence in Section 3(a) is hereby deleted in its
entirety and replaced with the following in its stead:

 

“a) Stock Issuable. Subject to adjustment as provided in Section 3(b), the
maximum number of shares of Stock reserved and available for issuance under the
Plan shall be 20,908,929 shares of Stock which number reflects the total of
3,750,000 shares originally reserved, plus the effect of an evergreen provision
through December 31, 2005, plus an additional 2,000,000 shares added to the Plan
in 2006, plus an additional 2,500,000 shares added to the Plan in 2008, plus an
additional 3,700,000 shares added to the Plan in 2011, plus an additional
1,941,254 shares to account for the adjustment required by Section 3(b)
pertaining to the Awards issued in connection with the spin-off of Harvard
Apparatus Regenerative Technology, Inc. by Harvard Bioscience, Inc., plus an
additional 2,500,000 shares added to the Plan in 2015, plus an additional
3,400,000 shares added to the Plan in 2018.”

 

 

 

2. The following is added to the end of the Plan:

 

“DATE THIRD AMENDMENT TO HARVARD BIOSCIENCE, INC. THIRD AMENDED AND RESTATED
2000 STOCK OPTION AND INCENTIVE PLAN APPROVED BY BOARD OF DIRECTORS: APRIL 2,
2018.

 

DATE THIRD AMENDMENT TO HARVARD BIOSCIENCE, INC. THIRD AMENDED AND RESTATED 2000
STOCK OPTION AND INCENTIVE PLAN APPROVED BY STOCKHOLDERS: MAY 17, 2018.”

 

  3. Except as expressly amended hereby, the Plan shall remain in full force and
effect.

 

IN WITNESS WHEREOF, Harvard Bioscience, Inc. has duly executed this amendment to
be effective as the date first above written.

 

          HARVARD BIOSCIENCE, INC.         By:    /s/ Jeffrey A. Duchemin      
Name:  Jeffrey A. Duchemin       Title: Chief Executive Officer

 

